          Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 1 of 12 PageID #:30


    FIL ED                                                                      REGEIVED
      /2019
      8/8
   THOMA.SDG
CLERK, U.S
           IS
             . BRUTO
              T R IC T
                        N   I.JNIIED STATES DISTRICT COURT
                       COURTNORTMRN DISTRICT OF ILLINOIS                              t.lAY   3l   20$   d
                                            EASTERN DruISION
                                                                              cLEilfl,?iHBB,'ft8T?8,*'

  Leonan/ Srrra t                       I




   @nter above the firll name
   of the plaintiff or plaintifrs in
   this action)
                                                1:19-cv{3640
                                                Judge Robert M. Dow, Jr
                                                Magistrate Judge Jeffrey T. Gilbert
                                                PC8




   (Enter above the firll name of ALL
   defendants in this action. Do not
   use."et al.t')

   CEECK ONE ONLY:


   -L              coMPtAINT I,I{DER TEE CI-L RIGETS ACT, TITLB 4}SECTION r9t3
                   U.S, Code (state,   @EB, ormunicipal defendants)

                   CoMPLAINT ITNDER TEE CONSTITUTTON ("BII|ENS ll ACTION), TITLE
                   28 SECTION 1331 U.S. Code (federal defe,ndants)

                   OTEER (cite statutg if known)

   BEFORE FITTING OATTIIIS COMPI./IINT,PLEASE REFER TO "INSTRUCTIONS FOR
   FILING." FOLLOW TEESE INSTRUCTIONS CAREFULLY.
     Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 2 of 12 PageID #:30




I.    Plaintiff(s):

      A.      Name;

      B.      List all aliases:   N   \6   rje
      C.      prisoner identification number:    )O t 3OS I S {8 }
      D.      Place of present confinement:

      E.      Address:                                                                              boboB
      (If there is more than one plaintiff, then each plaintiffnusl list his or hername, aliases, I.D.
      number, place of confincmen! and curreot address according to the above format on a
      se,paralc sheet of paper.)

      Defendan(s):
      (In A below, placc tbe full name of the frst defendant in the frst blrnl|, his or her officiat
      fosition in th; second blank, and his or her place of emptolrmenl in the third blank. Space
      for two additional defendants is provided in B and C.)

             Defe,ndant:




             Place of Employment:

      B-     Defeodant:

             Title:

             Placeof Employment:

      C.     Defendanr:

             Title:

              Placeofemployrnent:          d>aK C '' 'n\
      (Ifyou have more than three defendants, then all additional defenclants mus be listed
      according to the above format on a separate shea of paper.)




                                                                                          Rlilcd 9200?
       Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 3 of 12 PageID #:30



ru.        List ALL lawsuits yrcu (and your co-plaintiffs, if any) have filed in any stlte or federal
           court in the United States:

        A.        Name of case and docket number:



        B.        Approximare dare of    filing lawzuit:   ttt   ,--Ch   f th Mt/A
        C.




        D.


                                                                                                                knoc..'OS C,O

                  Court in which the lawsuir was filed (if fcderal courl, namo the disrict; if slate court,
                  namethe   oounty):    Cut-        Coc-n*cl

       F.         Narne ofjudge to whom case was assigned:



       G.         Basic claim made:




       H.         Disposition of this caqg (for
                  Is it still pending?):




        L         Approximat edateof     diqpositir", I [-q-             tB

rF   you
      HAVE FILED MORE TIIAN ONE LAWSUIT, TmN YOU MUST DESCntsE TEE
ADDTTIONAL LAWSTIITS ON ANOTHER PIECE OT PAPE& USING THIS SAIVIE
FORITIAT. REGARDLESS OF EOW MAT{Y CASES YOU EAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPI.,ETELY,
AND FAILT]RE TO DO SO MAY RESIJLT IN DISMISSAL OF YOUR CASE. Co).
PLAINTIFFS MUST ALSO LIST ALL CASES THEY EAVE FILED.




                                                                                               Rcviscd 91200?
   Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 4 of 12 PageID #:30




    State here as  briefly as possible the facts of your case. Describe how each defeirdanl is
    involved, including  names, dates, and places. Do not give any legal arguments or cite any
    ca6es or statutes. If you intend to allege a number of related claims, number and set fortb
    eacb claim in a separateparagraph. (Use as much space as you need. Auach extra sheets
    if necessary.)




Seco.,J \r
Wh,\g \n




                                                                            \\o o^             LJn,
                                                                                               't




                                                                                   Rcviscd92(X)7
       Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 5 of 12 PageID #:30




CIQI
                                              (n                /-
 lo      ):                                     T                 nre
tnq te9?c5\Se Llla5'"o?fi \GS                    \ccJ< t ,5   rnb r l. a\ronv'l1,
                                                                       Rcviscd 9/200?
      Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 6 of 12 PageID #:30




\/.    Relief:

       State briefly exaclly u,hal you want the court to do for you. Make no legal arguments. Cite
       no cases or statutes.




u.     The plaintiffdemands that the case be ried by      a   jury.   Etr1res      tr No
                                                          CERTIFICAfiON

                               By signing this Couplatil,        I
                                                                 certiry that the facts stated in this
                               Complaint are true to thc best of my knowledge, information and
                               belief. I understand that if this cefiification is not corroct, I may be
                               subject to saoctions by the Court.

                               Sieped   tus T-          aay    or tG         , 2o-g-




                               (Signature of plaintiff or plaintiffs)

                                 Leorn.J                 Srnq           /f
                               (Print name)

                               ?el?oS
                               Q.D. Number)
                                                  ts{82                                  -




                                                                                             Revised   92fl)?
                             Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 7 of 12 PageID #:30
                                        COOK COUNW SHERIFF'S OFFICE
                                           (Oficina de! Alguacil del Condado de Cook)

                                        INMATEGRIEVANCEFORM
                                        (Formulario de Quejo det Preso)


              mergency Grieva nce
       n     Grievance                                                                                                              n    Superintendent:
       n     Non-CompliantGrievance                                                                                                 fl   other:

       PR,NT- INMATE LASf NAME (Apellida del Preso):                                      PRINT - FIRST         NAME (Primer Nombre):
                             !




                                                                                          LIVING      UNII /UnrUodl;                                                 DAfEgeho):
                                                                                                     )l
                                                                                                                                                                      t

                                     Your grieved issue must meet all criteria listed below in order to be assigned a cont.ol #, to be appealed and/or to exhaust remedies.

      disciplinaryhearings offi      er.

      Thegrieved issue must notbea tepeat submission ofagrievanc€ mllected within the last 15 calendar da},s.'
      Thegrieved issue must not be a repeat submissiotr ofa grievancethat previouslyreceived a responseand was appealed.
      Thegriercd issue must not be a repeatsubmission ofa grlevance that previouslyreceived a response and you chose nctto appealthe response within 15 calendar dai6
      The grieved issue must notcof,tain offensiveorharassinglanguage.




D
      'El   asulto de   la queja

      s€guridad o custodla de protecci6n paE los presos, o decisionesdel oficial de audiencias disciplinarias para los presos


     (rRc/cRW).
     El asunto de la queja no puede ser una repetici6n d€ una queja sometida en los rihimos 15 dlascalendarios.
     El asunto de la queia no puede ser una repetici6n de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.


     los 15 dias calendarios.
     El asunto de la queia no puede contener lenguaje ofensivooamenazante
     La solitud de la queja no puede contener m6s de un asunto.




     REQUIRED.                             REQUIRED.                      REQUIREP.                                                                    REQUIRED.
     DATEOF INCIDENT                       TIME OF INCIDENT               SPECIFIC LOCATION OF INCIDENT                                                NAME andlar IDENTIFIER(Sl OF ACCUSED
     (Fecha del lncidente)                 {Horad de! Incidente)          ( Lu g ci   r   Es   pe cific o del   In   ci d e nte )                     ( Nonbre y/o I dentif uci6n del Acusodo)




     NAMEOF STAFFOR INMATE(S) HAVING INFORMATION RE6ARDINGTHISCOMPLAINT:                                                                          INMATESIGNATURE:   ( Fir ma de   I   Preso       :
                                                                                                                                                                                               )
     (Nombre delpersono I o presos que tengon informdci6n:)




     CRWPtATooN COUNSELOR (Prinr):
                                 i




    (FCN-73XNOV 17)                          (wHrTE COpy           -   TNMATE SERVTCES) (yErLOW COpy                                      -   CRWPLATOON COUNSELOR)                                    (P|NK COPY' TNMATE)
               i:                     Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 8 of 12 PageID #:30
       '.           ili',

                                       cooK ioururv sHERtFF's of;F[cEr. "
                                       (OJicina Del Alguocil del Condodo de Cook)

                                       TNMATE GRTEVANCE RESpONSE/APPEAL FOBM
                                       (Formulario de Quejo del Preso/ Apeloci6n)




       ii                                                                                     SECNON XSTO BECTNIPI.EIED BY
               INMAIE SIGNATURE (Firmo del Preso) :
       a
       'z




                            To erhaust administrative remedies, grievan."             ,pp""l, r/us$.aor+ *itni; r: .atnaal J"v,                  ot    tn" a'"td   tl"ih"# ,J"i*   ,n" response. An
                            appeal must be filed in all circumstances in order to exhaust administrative remedies.

fr]
                            (Con e!   fin   de   agotar   los recursoj adryinistrotivos, los opelociones  de los quejos se deben realizor en el plozo de 75 dias despuis de               gue   e! recluso
H                           hoyo recibido        lo respuesta. loLlreifiAn    se debe envior    en todos los cdsos o fin de ogotdr los recursos odministrotivos.)
a
Z,                                                             , lt*
                                                              t, ,'i
H
                                                                                                                                                                preso:1 I              I ' ' /
tr,+
J',    '            DATE OF INMATE'S REQUEST FOR AN APPEAL: {Fecha de la solicitud de la apelocion del
Z,:
fJ'i',.


F.
                                                                                                                                              -- 1--


                        ADMINISTMTOR/DESIGNEE'SACCEPTANCEOFINMATE'SAPPEAL?                                                                  Yes(Sil         n         NoE
                        (Apelaci6n del preso qceptoda por el administrador o/su                        desiqnodo(o)?)                                                  \"
INMATE sERVlcEs DIRECIoR/DESIGNEE'S DEclsloN oR REcoMMENDATIoN: fD ecision o recomendocion por parte del odministrsdor o/su desiqnodo(o):)




                                                                   1.

                                                                    j

INMATESERVICES DIRECTOR/DESIGNEE                      (Administrodol o/slDesigrlodo(a))   :        gGNATURE fFrrmo del Administrodar o/su Designado{a)N:                       DATE(Fecho):
                                                                                                   a           .                                                                   |    1.4          ,       i
                                                                                                                   -.,!.,"#iBiath.!r,
                                                                                                                                                                                                lt


 rs
 F.
            |NMATE SIG NATURE (Fimo del preso):                                                                                            DATEAPPEAL RESPONSE WAS RECE,vEDi (Feho enqrc ls respuestsfue           z
                                                                                                                                           recibido)                                                              4
 z
 =                                                                                                                                                                                                                 r
                                                                                                                                                                                                                   -1


  FCN-72) (NOV 17)                                                (wHrTE COPY- TNMATE                  SERVTCES)                        (YELLOW COPY-C.R.W.)                       (PrNK COPY            -   TNMATE)
                         Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 9 of 12 PageID #:30
                               COOK COUNTY SHERIFF'S OFFICE
                                  (Oficina del Alguacil del Condado de Cook)

                               INMATEGRIEVANCE FORM
                               (Formulario de Queja del Presa)


        EmergencyGrieva nce
  n     Grievance                                                                                                  E Superintendent:
 E      Non-CompliantGrievance                                                                                     n   other:

 PR,NT - INMATE IAST      NAME (Apeilido deltueso)l                           PRINT - FIRST     NAME (Primer Nombrc):                               INMATEBOOKING NUMBE? ({       de   ident   ila   ci6n de I Preso)




                           Your grieved issue must meet all criteria listed below in order to be assigned a control #, to be appealed and/or to exhaust remedies.

 disciplinary hearingsoffi cer.



 Thegrieved issue must not be a tepeat submission ofa grievance mllected within the last 15 calendar da,F,
 Thegrieved issue must not be a repeat submission ofa grievancethat previously received a responseand was appealed,
 TheBrieved issue must not be a repeat submission ofa grievance that previouslyreceived a response and you chose notto appealthe response within :.5 calendar dat6
 Thegrleved issuemust notcontainoffensiveorharassinglanguage.
 Thegrievanceform must not contain morethan one issue.




  fl asunto de la queja tiene que satisfacer todo          el crkerio listado mes abajo para obtener un nrimero de              contol, para ser apelado y/o agotar todos los remedios posibles,

 seguridad o custodia de protecci6n para los presc, o decisiones del oficial de audiencias disciplinarias para los presos.


 (rRc/cRwl.
 El   asunto de la queja no puede ser una repetici6n de una queia sometida en los riftimos 15 dlascalendarios.
 El   asunto de la queia no puedeser una repetici6n de una queia previamente recibida y la cual ya ha recibido una respuesta y fue apelada.

 los 15 dias calendarios-
 El asunto de la queia no puede contener lenguaie ofensivo o amenazante
 La solitud de la queja no puede contener mils de un asunto.




 REQUIRED.                         REQUIRED.                      REqUIRED.                                                            REqUIRED.
 DATEOF INCIDENT                   TIME OF INCIDENT               SPECIFIC LOCATIOhI OF INCIDENT                                       NAME and/qr IDENTIFIER(S) OF ACCUSED
 {Fecho del lncidente)             {Horod del lncidente)          (Lugo   r   Es pecilico.lel   I   ncrde me   )                      (Nombre y/o ldentifimci6n del Acusodo)




 NAMEOFSIAFFOfi INMATE(S} HAVIN6 INFORMATION REGARDINGTHISCOMPTAINT:
 (Nombre del personol o presosque tengon int'ormdci6n:)




 cRwptATOON




(FCN-73XNOV 17)                       (WHITE COPY          -   INMATE SERVICES) (YELLOW COPY                             -   CRWPLATOON COUNSELOR)                             (P|NK COPY            -   INMATE)
                       Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 10 of 12 PageID #:30

                          cooK couNTY                     SHERTFPS OFFTCE.               "
                          (Oficina Del Alguacil del Condado de Cook)
                          INMATE GRIEVANCE RESPONSE/APPEAI FORM
                          (Formulario de Quejo del Preso/ Apelaci6n)




      3                                                                      THISSECTION ISTO BECOMPTEIED BY
                                                                                                                                                                                                                          ,z
                                                                                                                                                                                                                          .?
          INMATE SIGNATURE       ( Firmo   del Preso ).                                                                                     DATE RESPONSE WA5 RECEIVED: /Feclra en que lo respuestafue recibido)
      e
      z



                To exhaust administrative remedies, grievance appeals rnustbe made within 15 calendar days of the dat6 t/re inmate received the response. An
                appeal must be filed in all circumstances in order to exhaust administrative remedies,
                                                                                                                                                                                                                           nl
                (Con el   fin   de ogotar los recursos ddministrotivos, las apelaciones de las quejos se deben reolizar en el plazo de 75 dias despuds de gue el recluso
kl
F                 ,{
                 hoya recibido      lo respuests. tofapeb&6n           se debe enviar   en todos los    cosos o   fin de ogotar los recursos odministrotivos.)
a                                                                                                                                                                                                                         o
Z
                                                                                                                                                                                                                           7
ir
                                                                                                                                                                                                                          r
                                                                                                                                                                                                                          #
trT                                                                                                                                                                                                                       a
H                                                                                                                                                                                                                         d


-t,          DATE OF INMATE'S REQUEST FOR AN APPEA!: (Fecha de lo solicitud de la opelaci6n del                                                                   preso:)                        /          /
2.
U.                                                                                                                                                                                                                        zz
Eq                                                                                                                                                                                                                        .Eq

F


                ADMINISTRATOR/DESIGNEE'SACCEPTANCE OF INMATE'S                                              APPEAL?                     Yes (Sr/            tr                      No   E
                (Apelaci6n del preso aceptada por el administrodor o/su desiqnodo(o)?)
INMATE SERVICES DIRECrORIDESIGNEE'S DECISION OR RECOMMENDATION: fDecision o recomendocion por parte deladministrddoro/su                                     designado(o):)




INMAIE 5ERVICES DIRECTOR/DESIGNEE             (Administrador o/su Designodo(o ) ).           SIGNATURE fFlrmo de I Ad m in   is   trodo r o/s u Des   ig   nado   (   o)   :   ):            DATBIFecha):


                                                                                                                                                                                                IJ__J
                                                                          THISSECflON ISTO BE                             BY INMATE!
 q
 F
              SIGNATURE    (   Fimd del Preso)                                                                                        DATEAPPEAL RESPONSE WAS RECEMDi {Fe6o en que lo respuestolue                       z
                                                                                                                                      recibids)
 E                                                                                                                                                                                                                       =
                                                                                                                                                                                                                         -1
 2,                                                                                                                                                                                                                      FI

     FCN-72) (NOV 17)                                     (wHrTE COPY- TNMATE                     SERVTCES)              (YELLOW COPY - C.R.W.                                                       NK COPY    -   INMATE)
                                                 Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 11 of 12 PageID #:30




HII                                                                                tm     HA'l   3l 6 g: 28

H!I
H!l                                                                                                                                                   E
                                                                                                                                                      o
                                                                                   -+L-                                                           o=o

H!I                                                                                   rl
                                                                                      (l)
                                                                                          -)
                                                                                                                                               \i}E
                                                                                                                                                '0)
                                                                                                                                               oo
                                                                                                                                               o)
                                                                                   --/1
                                                                                     v                             (t )
                                                                                                                                               sg,
                                                                                        l-          1              ,.\,1                o-E
                                                                                                                                        \IEf,

H!l
                                                                                                          I
                                                                                                  '.1 )
                                                                                      ;P                          !-                    (o  O)
                                                                                       ,./     ) r/ \             +                      cDo..
                                                                                                                                        ojtrg
                                                                                                                                            olg
                                                                                      7'-, -)                     (/ \
                                                                                                                                        9o?;
                                                                                     ,f h                          ,                    E fl g'.7
                                                                                                                                        -5Ed
Hil                                                                      *
                                                                             ()
                                                                                      2U*
                                                                                     -\


                                                                                      0/ /\-/) {;
                                                                                                              I    '-24

                                                                                                                      \
                                                                                                                               tr-"-
                                                                                                                                \-j
                                                                                                                               --l-)


,l'                                                                            U   i r-                            ,4'
                                                                                                                  7-'
                                                                                                                                t-\
                                                                                                                               .- t)
l.l                                                                          (_)   L--t''t       -)-r 1                        _..,1
                                                                                                                          t_
rx)
r,/\                                                                   q              tr)
                                                                                      \r'
                                                                                      /q
                                                                                                 (/
                                                                                                    ))            -'+
                                                                                                                          -)    l-1
                                                                                                                                 9
                                                                                                                                          o
                                                                                                                                          (Jt

                                                                                     \-,- -*(r
                                                                        (.--l---   .--!        (n
                                                                                                                                          (,
      Y^                                                                                   N \'/                                    U
                                                                                    l) ): c;-
      L)                                                                  (.                                                    L)        N)
                                                                                                                                          o
  ('t'',
                r\'\ (xl^
                                                                                           c '-:                                (
                                                                                                                                          (o

 (r,
      (,-t      IJ
                l(\   \\-,
                      -
                     \-l
                                                                                   tt{/'T
                                                                                   \))L                                        t,         sI



                     (\./
                     \   -.\
                       ->1'
                  Y'--_) '\
                t -t
                 ix \-ij
      o               t7t
                       \-/

                 x[r
                                         L




                                         I




      ?n
                      (t            'i       '

                           >?
                           /\,/\
      i
       (_,
          ..-
                tj--,t
                 \
                                    al
                                    (-.
      (*-l             (-l          ,    ,

                       \J           \,
      L-
      r-t                          (_
      (ll
      .-[                          r)
Case: 1:19-cv-03640 Document #: 9 Filed: 08/08/19 Page 12 of 12 PageID #:30
